United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1153
                                   ___________

United States of America,               *
                                        *
                  Appellee,             *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Benito Ramirez-Rios,                    *
                                        *
                 Appellant.             *
                                   ___________

                              Submitted: September 12, 2001

                                  Filed: November 5, 2001
                                   ___________

Before BOWMAN, HEANEY and BYE, Circuit Judges.
                         ___________

HEANEY, Circuit Judge.


      Appellant Benito Ramirez-Rios pled guilty to being a felon in possession of
firearms and ammunition and was sentenced to eighteen months by the district court.1
He appeals the sentence, claiming that the court erred in denying a sentencing
reduction under the “sporting purposes” provision of U.S.S.G. § 2K2.1(b)(2) (2000).
We affirm.


      1
       The Honorable Michael J. Melloy, United States District Court for the
Northern District of Iowa.
I. Background

       Ramirez-Rios is a resident of Tama County, Iowa and has a previous 1995
felony conviction. On May 16, 2000, an Iowa state court judge signed a search
warrant authorizing law enforcement personnel to search for weapons at the Ramirez-
Rios residence. The police discovered three guns in the home: a .22 caliber handgun,
a .22 caliber rifle, and a 12-gauge shotgun. The police also found fifteen 20-gauge
shotgun shells, three boxes of 12-gauge shotgun shells (deer slugs) and three boxes
of .22 caliber ammunition. Ramirez-Rios was arrested by federal authorities, and on
October 6, 2000, he pled guilty to being a felon in possession of firearms and
ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At the plea
hearing, he explained that his wife bought the .22 caliber handgun for personal
protection and the .22 caliber rifle for hunting. He also admitted that he used the 12-
gauge shotgun to hunt deer.

       At his sentencing hearing on January 2, 2001, Ramirez-Rios argued that the
court should decrease his base offense level under the “sporting purposes” provision
in U.S.S.G. § 2K2.1(b)(2). That provision states: “If the defendant . . . possessed all
ammunition and firearms solely for lawful sporting purposes or collection, and did
not unlawfully discharge or otherwise unlawfully use such firearms or ammunition,
decrease the offense level determined above to level 6.” The district court held that
the § 2K2.1(b)(2) reduction did not apply for two reasons. First, Ramirez-Rios's
hunting was not lawful; the court found that Ramirez-Rios did not have a required
deer hunting tag, even though he did have a general hunting license.2 Second, the
court found that the exception did not apply because the .22 caliber handgun was held
for protection purposes, not for a lawful sporting purpose. After making these



      2
      The court also found that Mr. Ramirez-Rios did not wear blaze orange when
he went deer hunting, but the court did not place very much weight on that factor.

                                         -2-
findings, the court sentenced Ramirez-Rios to eighteen months imprisonment, two to
three years supervised release, and a special assessment of $200.



II. Discussion

      We review interpretations of the Sentencing Guidelines de novo, see United
States v. Waggoner, 103 F.3d 724, 726 (8th Cir. 1997), and the district court's
findings of fact under the clearly erroneous standard. See United States v. Kissinger,
986 F.2d 1244, 1245 (8th Cir. 1993). The defendant has the burden of proving that
a reduction in the offense level should apply. See United States v. Dinges, 917 F.2d
1133, 1135 (8th Cir. 1990).

       Section 2K2.1(b)(2) of the Federal Sentencing Guidelines requires courts to
reduce the base offense level of a sentence for being a felon in possession if the
defendant possessed all of the weapons for a lawful sporting purpose. U.S.S.G. §
2K2.1(b)(2). In determining whether § 2K2.1(b)(2) applies, the focus of the inquiry
is the “intended lawful use” as determined by the surrounding circumstances.
Waggoner, 103 F.3d at 726 (citation omitted). The relevant circumstances include
“the number of and type of firearms, the amount and type of ammunition, the location
and circumstances of possession and actual use, the nature of defendant's criminal
history, . . . and the extent to which the possession was restricted by local law.”
U.S.S.G. § 2K2.1(b)(2), comment. (n.10) (2000).

       We begin by considering the second basis for the district court's holding – that
the sentencing reduction does not apply because Ramirez-Rios possessed the handgun
for protection purposes. Ramirez-Rios argues that because his wife bought the .22
caliber handgun for her protection and because he had no intention of using the
handgun, it should not preclude application of the § 2K2.1(b)(2) reduction. We
disagree. Ramirez-Rios pled guilty to possession of the handgun. In considering

                                         -3-
whether the § 2K2.1(b)(2) reduction should apply, we cannot overlook the purpose
for which he possessed the gun. If his wife had a sporting or collection purpose for
owning the gun, we could attribute that purpose to Ramirez-Rios, and he might be
eligible for the sentencing reduction. See United States v. Moit, 100 F.3d 605, 606
(8th Cir. 1996) (“We reject the government's argument that one who possesses a gun
collection owned by another can never receive a section 2K2.1(b)(2) decrease.”);
United States v. Mojica, 214 F.3d 1169, 1172-73 (10th Cir. 2000)(“[I]t is also
reasonable to interpret [§ 2K2.1(b)(2)] as [applying to a defendant's] benign
possession of a firearm used solely for another's sporting or collection purposes”).
Here, however, Ramirez-Rios's wife bought and kept the gun for protection purposes.

       A defendant who possesses a handgun for personal protection is not entitled
to a § 2K2.1(b)(2) reduction. See Kissinger, 986 F.2d at 1246; United States v.
Gresso, 24 F.3d 879, 881-82 (7th Cir. 1994). The plain language of § 2K2.1(b)(2)
states that the provision only applies “if the defendant . . . possessed all ammunition
and firearms solely for lawful sporting purposes or collection.” U.S.S.G. §
2K2.1(b)(2) (emphasis added). Ramirez-Rios admitted that the .22 caliber handgun
was kept for protection purposes, so the § 2K2.1(b)(2) sentencing reduction does not
apply.

       The fact that Ramirez-Rios possessed a gun for protection purposes precludes
application of § 2K2.1(b)(2)'s sentencing reduction; therefore, we need not consider
the other basis for the district court's holding.

      Accordingly, we affirm.
      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                         -4-